Citation Nr: 0943325	
Decision Date: 11/13/09    Archive Date: 11/25/09	

DOCKET NO.  09-17 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The Veteran had over 20 years of active service at the time 
of his retirement in November 1974.  His service included 
combat action during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision of the 
VARO in Oakland, California, that granted service connection 
for PTSD and assigned a 30 percent disability rating, 
effective May 31, 2007, the date of receipt of the Veteran's 
claim for disability benefits.

This case has been advanced on the Board's docket because of 
the advanced age of the Veteran.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2009).


FINDING OF FACT

During the entire period on appeal, the Veteran's PTSD has 
reasonably been manifested by symptomatology indicative of 
total occupational and social impairment. 


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
the requirements are met for an initial schedular rating of 
100 percent for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2009).








REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act of 2000 (VCAA)

In light of the fact that Board is allowing the benefit 
sought, discussion of compliance or noncompliance with the 
VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), and its notice 
and assistance requirements would serve no useful purpose.

Governing Law and Regulations.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. 4,1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
Interpreting reports of examination in light of the whole 
recorded history, and reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; when 
there is a question of which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged ratings" 
(that is, assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO assigned an initial 30 percent rating for the 
Veteran's PTSD pursuant to Diagnostic Code 9411.  The actual 
criteria for evaluating psychiatric impairment other than 
eating disorders is set forth in the General Rating Formula.  
See 38 C.F.R. § 4.130.

Pursuant to the  general formula a 30 percent rating requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The next higher rating of 50 percent requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating of 70 percent requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as:  Suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); inability to establish or maintain effective 
relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as:  Gross impairment of 
thought processes or communications; persistent delusions or 
hallucinations; hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, or occupation, or own name.  Id.

Psychiatric examinations frequently include assignment of a 
global assessment of functioning (GAF) score.  According to 
the 4th Edition of The American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) the GAF is a scale reflecting "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health status."  There is no question that a GAF score 
and interpretation of the score are important considerations 
in rating a psychiatric disability.  See, for example, 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
at issue; rather, the GAF score must be considered in light 
of the actual symptoms of the Veteran's disorder, which 
provide the permanent basis for the rating assigned.  See 
38 C.F.R. § 4.126(a).

Considering the pertinent evidence in light of the above, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that a 100 percent disability rating for PTSD is 
warranted during the entire appeal period.  

When the Veteran was accorded a psychiatric examination by VA 
for rating purposes in August 2007, he was given an Axis I 
diagnosis of dementia, not otherwise specified.  There was no 
Axis II diagnosis.  He was given a current GAF score of 39.

Of record is a December 2007 statement from a private 
psychologist who stated that she conducted an interview with 
the Veteran, his wife, and an adult daughter.  She also 
performed a review of the Veteran's medical history from VA 
documentation provided by the Veteran.  The Veteran was also 
accorded psychological testing.  She believed that the 
Veteran exhibited multiple symptoms of chronic PTSD.  She 
noted that the testing showed significant cognitive 
impairment, particularly in the categories of memory, 
constructions, and reasoning.

The VA psychologist who evaluated the Veteran in May 2008 
again examined him in July 2008.  The psychologist noted that 
it was "obvious" that the Veteran had dementia.  Notation was 
made that the Veteran reported participation in the Battle of 
the Bulge.  The examiner opined that "the dementia has indeed 
softened the memories and the effect of the PTSD which has 
been prevalent in this man for some time."  Notation was made 
that review of the vet center treatment notes from a social 
worker in 2006 and other occasions revealed that the Veteran 
had PTSD.  The psychologist noted this was a "very difficult 
diagnostic type situation."  He noted the Veteran managed to 
retire from the Army and never did work much after that and 
"did have difficulties."  As for an Axis I diagnosis, in 
additional to the dementia diagnosed at the earlier 
examination referred to above, the examiner also diagnosed 
chronic PTSD.  He gave the Veteran a current GAF score of 39.  
He opined that "this Veteran is seen of suffering from post-
traumatic stress disorder over a long period of time.  The 
symptoms are not seen as severe as reported previously, but 
he is seen as having underlying post-traumatic stress 
disorder.  The PTSD is responsible for a GAF of 58."

Of record is an October 2008 statement from the Veteran's 
private clinical psychologist.  She stated that she had seen 
the Veteran and his wife in therapy sessions for the past 
year since October 2007.  She referred to VA medical records 
and concurred that the Veteran's current GAF score was about 
38 at the present time.  She noted that based on combined 
family member interviews and descriptive data from the 
Veteran's history prior to his cognitive decline, the 
Veteran's "GAF rating has never been greater than 49 to 50 
due to PTSD."  He has been reclusive, anxious, and avoidant 
of social interactions outside of his family environment.  He 
has no friends and is unable to pursue or obtain a job based 
on intrusive symptoms, agitation, and heightened vigilance 
from the time of his military discharge."

From interview of the record the Board finds that while a VA 
psychologist attempted to dissociate symptoms from the 
Veteran's dementia from those of his PTSD, the Veteran's 
principal treating psychologist has indicated that even prior 
to the Veteran's cognitive decline, his GAF scores have never 
been more than 49 to 50 because of his PTSD.  The Board finds 
that the evidence is at least in equipoise with regard to the 
severity of the symptoms attributable to PTSD.  The fact that 
the Veteran does not experience each and all of the symptoms 
enumerated for a 100 percent disability rating is not 
dispositive.  Symptoms noted in the rating schedule are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

As noted above, a 100 percent rating is assignable for total 
occupational impairment due to demonstrated symptoms.  The 
Board finds that the Veteran has been shown to have 
significantly incapacitating psychiatric symptomatology.  
With resolution of all reasonable doubt in his favor, the 
Board concludes that the Veteran's overall disability picture 
during the entire appeal period most nearly approximates the 
criteria for a 100 percent disability rating.  Under the 
circumstances, the Board concludes that the criteria for a 
100 percent rating for PTSD between the entire appeal period 
are met.  


ORDER

A 100 percent disability rating for the Veteran's PTSD is 
allowed, subject to the controlling laws and regulations 
governing the payment of monetary awards.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


